DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/16/2020 and 11/18/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6-8, 12, 17 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent Application Publication No. 20090135722 (Hou).
	Regarding claim 1, Hou discloses: “a non-transitory computer-readable medium having stored thereon computer-executable instructions configured to cause one or more computing devices ([0028]: “FIG. 1, a DSP-based distributed type multi-wavelength video image fire detecting system”; “The multi-wavelength video image fire detector 12 is comprised of a color and near IR dual-mode camera 1, a color and B/W dual-mode camera 2, an image capture module 3, a processor and controller 4, an I/O module 5”) to determine a likelihood of the presence of flame in a scene by performing operations ([0016]: “The processor and controller of the multi-wavelength video image fire detecting system comprises a flame image recognition algorithm, a fire general probability algorithm a light source control algorithm, a pan control algorithm, a dual-mode camera switching control algorithm, and a fire positioning algorithm”) comprising: obtaining a series of digital infrared images (FIG. 3: 24) and digital optical images (FIG. 3: 21, 22) of a scene (FIG. 3: “Camera one”, “Camera two”; [0042]: “FIGS. 4A and 4B illustrate a B/W image picture (FIG. 4A) and a near IR image picture (FIG. 4B) obtained from a flame by means of the multi-wavelength dual-mode camera system”; [0044]: “By means of using a multi-wavelength dual-mode camera system of the present invention, clear B/W and near IR image pictures of the fire flame image of a methanol or ethanol burning flame can be obtained”; FIG. 3: 21, 24; [0046]: “B/W images 21”; “near IR series images 24”); identifying a candidate region ([0005]: “receiving digitized images of the region to be monitored”) in a location of the scene based at least in part on analysis of the series of digital infrared images ([0036]: “Monitor more than 32 detectors, and add the information of fire location and fire occurrence probability to the monitored video”); identifying an optical image slice based at least in part on analysis of the series of digital optical images and the location of the candidate region ([0053]: “The image recognition algorithm should compare the current image to the last image or last few images for analysis, and also compare the current image to the short cycle background or long cycle background for analysis”); and determining a likelihood of the presence of flame in the scene based at least in part on analysis of the optical image slice” ([0055]: “The algorithm performs a simultaneous or time-shared calculation on the two parallel image series (color, B/W, or near IR).  The two calculation results are fused into a smoke probability”; [0056]: “The above function relationship can be learned and calculated through a neural network, giving a smoke probability”).
	With respect to claim 12, Hou discloses: “a system ([0028]: “FIG. 1, a DSP-based distributed type multi-wavelength video image fire detecting system”) comprising one or ([0028]: “The multi-wavelength video image fire detector 12 is comprised of a color and near IR dual-mode camera 1, a color and B/W dual-mode camera 2, an image capture module 3, a processor and controller 4, an I/O module 5”), the one or more computing devices being programmed to determine a likelihood of the presence of flame in a scene by performing operations ([0016]: “The processor and controller of the multi-wavelength video image fire detecting system comprises a flame image recognition algorithm, a fire general probability algorithm a light source control algorithm, a pan control algorithm, a dual-mode camera switching control algorithm, and a fire positioning algorithm”) comprising: obtaining a series of digital infrared images and digital optical images of a scene (FIG. 3: “Camera one”, “Camera two”; [0042]: “FIGS. 4A and 4B illustrate a B/W image picture (FIG. 4A) and a near IR image picture (FIG. 4B) obtained from a flame by means of the multi-wavelength dual-mode camera system”; [0044]: “By means of using a multi-wavelength dual-mode camera system of the present invention, clear B/W and near IR image pictures of the fire flame image of a methanol or ethanol burning flame can be obtained”; FIG. 3: 21, 24; [0046]: “B/W images 21”; “near IR series images 24”); identifying a candidate region ([0005]: “receiving digitized images of the region to be monitored”) in a location of the scene based at least in part on analysis of the series of digital infrared images ([0036]: “Monitor more than 32 detectors, and add the information of fire location and fire occurrence probability to the monitored video”); identifying an optical image slice based at least in part on analysis of the series of digital optical images and the location of the candidate region ([0053]: “The image recognition algorithm should compare the current image to the last image or last few images for analysis, and also compare the current image to the short cycle background or long cycle background for analysis”); determining a likelihood of the presence of flame in the scene based at least in part on analysis of the optical image slice” ([0055]: “The algorithm performs a simultaneous or time-shared calculation on the two parallel image series (color, B/W, or near IR).  The two calculation results are fused into a smoke probability”; [0056]: “The above function relationship can be learned and calculated through a neural network, giving a smoke probability”).	
	With respect to claims 6 and 17, Hou discloses: “the analysis of the optical image slice comprises: passing the optical image slice as input to a trained neural network ([0046]: “The fourth step of this fire recognition algorithm is to run data fusion through the smoke data fusion module 32 and the flame data fusion module 26, i.e., to run a function calculation on the computed smoke and flame character data by means of a neural network or fuzzy algorithm so as to obtain smoke and flame probability”) and obtaining a degree of confidence from the trained neural network that flame is present in the optical image slice” ([0056]: “The above function relationship can be learned and calculated through a neural network, giving a smoke probability”).
	Regarding claim 7, Hou discloses: “the operations further include, based on the determined likelihood of the presence of flame ([0060]: “The algorithm performs a simultaneous or time-shared calculation on the two parallel image series (color, B/W, or near IR).  The two calculation results are fused into a flame probability”) in the scene, setting an alarm state” ([0065]: “This algorithm performs a cluster analysis on the flame/smoke appeared in the field, marks the fire appeared at different locations or areas, and uses two cameras to calculate the coordinates of the location of the fire”; [0067]: “Fire synthetical detecting module determines warning, pre-alarm and alarm”).
	With respect to claims 8 and 18, Hou discloses: “the operations further include, based on the determined likelihood of the presence of flame in the scene ([0060]: “The algorithm performs a simultaneous or time-shared calculation on the two parallel image series (color, B/W, or near IR).  The two calculation results are fused into a flame probability”), initiating one or more of the following actions: transmitting a signal to a remote computing device; activating a visual or audible alarm; activating a fire suppression system; generating one (FIG. 1: 6; [0033]: “The alarm and indicate equipment 6 are installed with the  multi-wavelength video image fire detector 12 on site, using LEDs to indicate the information of pre-alarm, fire alarm, or failure.  Further, the alarm and 
indicate equipment 6 comprises a fire alarm button and a failure button 
operable to give an analog fire alarm signal or a failure signal to the 
multi-wavelength video image fire detector 12.  When the processor and 
controller 4 of the multi-wavelength video image fire detector 12 receives an 
analog signal from the fire alarm button or the failure button, it controls the 
relay or communication port to output a corresponding alarm information”; FIG. 3: 30; [0046]: “transmit the information of fire alarm, fire occurrence probability and fire location to a fire alarm main unit or CCTV monitoring system main unit through fire alarm input/output module 30”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 9-11, 13-15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hou in view of US Patent Application Publication No. 20140192184 (Wu et al).
	Regarding claims 9-11, Hou discloses: “a non-transitory computer-readable medium having stored thereon computer-executable instructions configured to cause one or more ([0028]: “FIG. 1, a DSP-based distributed type multi-wavelength video image fire detecting system”; “The multi-wavelength video image fire detector 12 is comprised of a color and near IR dual-mode camera 1, a color and B/W dual-mode camera 2, an image capture module 3, a processor and controller 4, an I/O module 5”) to determine regions in digital infrared images that are likely to include flame by performing operations ([0016]: “The processor and controller of the multi-wavelength video image fire detecting system comprises a flame image recognition algorithm, a fire general probability algorithm a light source control algorithm, a pan control algorithm, a dual-mode camera switching control algorithm, and a fire positioning algorithm”) comprising: obtaining a series of digital infrared images (FIG. 3: 24) of a scene (FIG. 3: “Camera one”, “Camera two”; [0042]: “FIGS. 4A and 4B illustrate a B/W image picture (FIG. 4A) and a near IR image picture (FIG. 4B) obtained from a flame by means of the multi-wavelength dual-mode camera system”; [0044]: “By means of using a multi-wavelength dual-mode camera system of the present invention, clear B/W and near IR image pictures of the fire flame image of a methanol or ethanol burning flame can be obtained”; FIG. 3: 21, 24; [0046]: “B/W images 21”; “near IR series images 24”); detecting one or more turbulent motion image regions in the scene based on analysis of the series of digital infrared images; and the one or more turbulent motion image regions” ([0006]: “video image-based fire detection methods rely upon visible features of the fire, such as dimension, motion, transparency, continuity, and etc”; Claim 4: “color and B/W dual-mode camera adopts a great aperture and a high compensation to catch smoke motion and diffusion features under different illumination conditions”).
	However, Hou does not clearly disclose the remaining limitations of the claims.  To that end, Wu et al. discloses: “identifying one or more candidate regions for location of flame in the series of digital infrared images based at least in part on locations of the one or more high-temperature image regions” ([0050]: “capturing infrared thermal images (monitoring video pictures) of a specific area or the whole forest and for outputting infrared imaging analog signals relating to infrared images which include the temperature measurement value T 
of the monitored region”; [0054]: “A preset alarm temperature Tset  either set as a constant value or a variable constant value based on both statistical values of temperature measurement and fire temperature in the monitored area”; [0062]: “When the hottest temperature spot Th >= preset alarm temperature Tset, the frontal temperature measurement and alarm module 11 alarms”).  It is respectfully submitted that it would have been obvious to one of ordinary skill in the art at the time of the invention to combine Hou with the invention of Wu et al. in order to improve fire detection accuracy by identifying high-temperature areas (e.g., see Wu et al. @ [0095]-[0097]).
	With respect to claim 10, Hou discloses: “determining whether one or more of the detected turbulent motion image regions” ([0006]: “video image-based fire detection methods rely upon visible features of the fire, such as dimension, motion, transparency, continuity, and etc”; Claim 4: “color and B/W dual-mode camera adopts a great aperture and a high compensation to catch smoke motion and diffusion features under different illumination conditions”).
	In addition, Wu et al. discloses: “a specified proximity of, or overlap with at least one of the one or more high-temperature image regions” ([0050]: “capturing infrared thermal images (monitoring video pictures) of a specific area or the whole forest and for outputting infrared imaging analog signals relating to infrared images which include the temperature measurement value T of the monitored region”; [0054]: “A preset alarm temperature Tset  either set as a constant value or a variable constant value based on both statistical values of temperature measurement and fire temperature in the monitored area”; [0062]: “When the hottest temperature spot Th >= preset alarm temperature Tset, the frontal temperature measurement and alarm module 11 alarms”).
Wu et al. discloses: “the threshold temperature is based on an adjustable sensitivity level” ([0054]: “A preset alarm temperature Tset either set as a constant value or a variable constant value based on both statistical values of temperature measurement and fire temperature in the monitored area”).
	Claims 2-4; 13-15; and 19-20 are ultimately dependent upon claims 1, 12 and 12, respectively.  As discussed above, claims 1 and 12 are disclosed by Hou.  Thus, those limitations of claims 1 and 12 that are recited in claims 2-4; 13-15; and 19-20, respectively, are also disclosed by Hou. 
	In addition, regarding claims 2 and 13, Hou discloses: “detecting one or more turbulent motion image regions in the series of digital infrared images” ([0006]: “video image-based fire detection methods rely upon visible features of the fire, such as dimension, motion, transparency, continuity, and etc”; Claim 4: “color and B/W dual-mode camera adopts a great aperture and a high compensation to catch smoke motion and diffusion features under different illumination conditions”).
	However, Hou does not clearly disclose the remaining limitations of the claims 2-4; 13-15; and 19-20.  To that end with respect to claims 2 and 13, Wu et al. discloses: “the analysis of the series of digital infrared images comprises: detecting one or more high-temperature image regions in the series of digital infrared images that exceed a threshold temperature” ([0050]: “capturing infrared thermal images (monitoring video pictures) of a specific area or the whole forest and for outputting infrared imaging analog signals relating to infrared images which include the temperature measurement value T of the monitored region”; [0054]: “A preset alarm temperature Tset  either set as a constant value or a variable constant value based on both statistical values of temperature measurement and fire temperature in the monitored area”; [0062]: “When the hottest temperature spot Th >= preset alarm temperature Tset, the frontal temperature measurement and alarm module 11 alarms”). It is respectfully submitted that it would have been obvious to one of ordinary skill in Hou with the invention of Wu et al. in order to improve fire detection accuracy by identifying high-temperature areas (e.g., see Wu et al. @ [0095]-[0097]).
	Regarding claims 3 and 14, Hou discloses: “the analysis of the series of digital infrared images further comprises determining whether a turbulent motion image region ([0006]: “video image-based fire detection methods rely upon visible features of the fire, such as dimension, motion, transparency, continuity, and etc”; Claim 4: “color and B/W dual-mode camera adopts a great aperture and a high compensation to catch smoke motion and diffusion features under different illumination conditions”).
	In addition, Wu et al. discloses: “is within a specified proximity of or overlaps with a high-temperature image region” ([0050]: “capturing infrared thermal images (monitoring video pictures) of a specific area or the whole forest and for outputting infrared imaging analog signals relating to infrared images which include the temperature measurement value T of the monitored region”; [0054]: “A preset alarm temperature Tset  either set as a constant value or a variable constant value based on both statistical values of temperature measurement and fire temperature in the monitored area”; [0062]: “When the hottest temperature spot Th >= preset alarm temperature Tset, the frontal temperature measurement and alarm module 11 alarms”).
	With respect to claims 4 and 15, Wu et al. discloses: “the threshold temperature is based on an adjustable sensitivity level” ([0054]: “A preset alarm temperature Tset either set as a constant value or a variable constant value based on both statistical values of temperature measurement and fire temperature in the monitored area”).
	Regarding claim 19, Wu et al. discloses: “a digital infrared camera, wherein the digital infrared camera captures the series of digital infrared images” (ABSTRACT: “an infrared camera erected at a key height in a forest used to capture infrared thermal images of an area being monitored”; [0051]: “As FIG. 2 demonstrated, wherein, the infrared camera 1 of the forest fire alarm system comprises a frontal temperature measurement and alarm module 11 which obtains a temperature alarm value Talarm by using its built-in temperature monitoring mathematic module and outputs an excessive temperature alarm while an anomaly exhibits”).
	With respect to claim 20, Wu et al. discloses: “a digital optical camera, wherein the digital optical camera captures the series of digital optical images” ([0063]: “According to some embodiments of the present application, the system may further comprises a CCD camera 5 located in the vicinity of the infrared camera 1 in order to capture the visible images of the monitored region and to output visible image analog signals relating to the visible images of the monitored region”).

Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hou in view of US Patent Application Publication No. 20090040367 (Zakrzewki et al).
	Claims 5 and 16 are dependent upon claims 1 and 12, respectively.  As discussed above, claims 1 and 12 are disclosed by Hou.  Thus, those limitations of claims 1 and 12 that are recited in claims 5 and 16, are also disclosed by Hou.
	However, Hou does not clearly disclose the remaining limitations of the claims.  To that end regarding claims 5 and 16, Zakrzewski et al. discloses: “identifying the optical image slice comprises identifying the brightest pixel in an optical image region corresponding to the candidate region” ([0468]: “changes may be observed of the recorded image of the projected light source in the event of smoke.  Accordingly, the analysis of a connected bright region is performed in one embodiment with respect to the portion of the image including this opposite camera light projection view.  At step 4704, the brightest pixel in the test region may be selected and used, at step 4706, as the first pixel candidate in 
flowchart 4662 processing”).  It is respectfully submitted that it would have been obvious to one of ordinary skill in the art at the time of the invention to combine Hou with the invention of Zakrzewski et al. in order to provide the advantages of avoiding false alarms (e.g., see Zakrzewski @ [0468]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYRON K WYCHE whose telephone number is (571)272-3390.  The examiner can normally be reached on 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Myron Wyche/                4/17/2021
Primary Examiner           AU2644